Exhibit 10.87
SALE AND ASSIGNMENT AGREEMENT
 
            This SALE AND ASSIGNMENT AGREEMENT (the “Agreement”) made this 9th
day of December, 2005, by and between Burton M. Sack a resident of the State of
Florida (“Assignor”) and Host America Corporation, a Colorado corporation with a
place of business at 2 Broadway, Hamden, Connecticut or its nominee
(“Assignee”): 
 
            WHEREAS, pursuant to a certain Loan Agreement dated May 9, 2003
between the Assignor and K. W. M. Electronics Corporation, a Utah corporation
(“KWM”) (the “Loan Agreement”), the Assignor made a loan (the “Loan”) to KWM
which is evidenced by a Promissory Note executed on May 9, 2003, in the original
principal amount of Five Hundred Fifty Thousand and 00/100 Dollars ($550,000.00)
(the “Note”).  The Loan is secured by a certain Security Agreement dated May 9,
2003, between KWM and the Assignor (the “Security Agreement”). The Loan
Agreement, the Note and the Security Agreement, together with the other
documents listed on Exhibit A hereto are collectively referred to herein as the
“Loan Documents”;
 
            WHEREAS, Assignor has commenced the following actions (collectively,
the “Actions”) in connection with the Loans:
 
          
1.     
Action against KWM and each of Charlie Stevenson and Scott Feldhacker, filed in
the Circuit Court of the Twelfth Judicial Circuit in and for Sarasota County,
Civil Division, Case No. 2004 CA 9234NC; and
          
          
2.
Action against KWM, Assignor, R.S. Services, Inc. and GlobalNet Acquisitions
Corporation, filed in the District Court of Stephens County, State of Oklahoma,
Case No. CJ-05-204E;

 
            WHEREAS, the Assignee wishes to purchase from Assignor and the
Assignor wishes to sell to Assignee all of the Assignor’s right, title and
interest in and to the Loan Documents and all claims and other rights arising
thereunder or inuring thereto, as provided herein, upon the terms and conditions
set forth in this Agreement.
 
            (Reference is hereby made to the Appendix of Definitions for the
meaning of certain capitalized terms).
 
            NOW THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
            1.         Agreement to Sell and Purchase.   Effective upon the
Closing Date and subject to the terms and conditions of this Agreement, the
Assignor hereby agrees to sell, transfer and assign to the Assignee, and the
Assignee hereby agrees to purchase and accept from the Assignor, all of the
Assignor’s right, title and interest in and to the Loan Documents and all claims
and other rights and proceeds arising thereunder or inuring
 

--------------------------------------------------------------------------------


thereto (collectively, the “Purchased Rights”).  Said Purchased Rights shall
include, without limitation:
 
                        (a)        the Loan Documents and all rights to payment
and other rights, title and interests of the Assignor in, to and under the Loan
Documents and any and all other agreements, instruments and documents by,
between or among KWM and the Guarantors and the Assignor or its predecessors in
interest, evidencing or pertaining thereto;
 
                        (b)        all rights, title, interests, powers, liens
or security interests of the Assignor in, to or under each Loan Document,
including without limitation, all liens and security interests in the Collateral
as defined and/or set forth on the Loan Documents and all claims and rights to
and interests in proceeds of hazard or casualty insurance covering any
“Collateral” (as defined in the Security Agreement) securing the Note;
 
                        (c)        all amounts due or to become due under any
Loan Document including, without limitation, accrued and unpaid principal,
interest and applicable costs of collection then due and owing thereon, all of
the Assignor's right to receive distributions of cash, securities, obligations
or other property, if any, or otherwise in respect of the Loan Documents
including;
 
                        (d)        any judgment or execution based upon the Note
or any other Loan Document, to the extent attributable thereto, and any lien
arising from any such judgment or execution; and
 
                        (e)        any and all; rights and/or interests in the
Actions. 
 
            The Purchased Rights, including the Loan Documents, shall be sold
and assigned pursuant to the endorsement of the Note to the order of Assignee, a
Bill of Sale and Assignment (“Bill of Sale”) attached hereto as Exhibit B, a
form of UCC-3 Assignment in the form attached hereto as Exhibit C with respect
to each UCC-1 Financing Statement filed or recorded in connection with the Loan
(“UCC-3s”), and such other assignments and documents as Assignee may reasonably
request to effect the sale and assignment. 
 
            2.         Date and Place of Closing.        The consummation of the
sale and assignment transaction provided for herein is being held
contemporaneously with the execution hereof on December 9, 2005 (the “Closing
Date”).
 
            On the Closing Date, the Assignor and the Assignee shall execute and
deliver a Contingent Assignment of Intellectual Property and Security Agreement
(the “Assignment”), which Assignment shall grant to the Assignor a security
interest in certain inventions and intellectual property of the Assignee as
collateral to secure the repayment of the Promissory Note (defined herein). 
 
            On the Closing Date, the Assignor shall execute in favor of and/or
deliver to Assignee the following, if the same shall be in the possession of the
Assignor:
 
-2-
 

--------------------------------------------------------------------------------


                        (a)        Originals of the Loan Documents with the Note
endorsed as payable to the order of the Assignee without recourse;
 
                        (b)        The Bill of Sale;
 
                        (c)        An Affidavit of Debt, in form, substance and
content satisfactory to Assignee, dated as of the Closing Date and stating the
then principal balance of and accrued interest of the Loan and all attorney’s
fees and costs associated with the collection of the Loan (such fees and costs
to be set forth on a detailed schedule to said Affidavit so as to permit the
Assignee to recover the same as a portion of the Loan);
 
                        (d)        Stock powers with signatures guaranteed
respecting all shares of capital stock pledged to the Assignor as collateral for
the Loan and the original certificates of such pledged capital stock;
 
                        (e)        The parties shall execute and deliver any
documents if, as to the Assignor, the same shall be in the possession of the
Assignor, as are reasonably necessary for the purpose of carrying out the intent
of this Agreement.
 
            3.         Purchase Price.  In consideration for the Purchased
Rights, the Assignee shall pay an amount equal to $771,230.07 (the “Purchase
Price”) to the Assignor at the Closing.  The Purchase Price shall be allocated
as follows:
 
                        (a)        Cash Consideration.  An amount equal to
$400,000.00 in currently available funds by wire transfer and/or bank or
certified check in accordance with instructions to be provided by the Assignor. 
 
                        (b)        Promissory Note.  A Promissory Note in the
amount of $371,230.07 made by the Assignee to the order of the Assignor, which
Promissory Note shall be in the form as set forth in Exhibit D and which
Promissory Note will be subordinated to any indebtedness owing by Assignee any
institutional lender providing working capital financing to Assignee in an arm’s
length transaction (the “PromissoryNote”).
 
            The parties hereto accept, agree and acknowledge that evidence of
termination of that certain Distributor Agreement dated May 9, 2003, between KWM
and Strategic Energy Technology Group, in the form attached hereto as Exhibit E,
shall be received by the Assignee contemporaneously with the closing of the
transactions contemplated under this Agreement.
 
            4.         Representations - Assignor.      The Assignor hereby
represents and warrants to the Assignee as follows:
 
                        (a)        The Assignor is the sole owner of and has not
sold, pledged, assigned, transferred, disposed of or terminated, in whole or in
part, any of his right, title
 
-3-
 

--------------------------------------------------------------------------------


and interest in and to the Purchased Rights.  The Assignor owns the Purchased
Rights and all claims and rights arising thereunder, free and clear of any lien
or encumbrance whatsoever.
 
                        (b)        To the Assignor’s knowledge, the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby do not and on the Closing Date will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which the Assignor is subject.  In addition, the execution, delivery and
performance of this Agreement and the transactions contemplated hereby do not
and on the Closing Date will not conflict with or result in any breach or
contravention of any agreement, judgment, order, writ, injunction, license or
permit applicable to the Assignor.
 
                        (c)        This Agreement and all documents executed by
Assignor in connection herewith constitute the legal, valid and binding
obligation of the Assignor enforceable against him in accordance with its terms.
 
                        (d)        To the Assignor’s knowledge, the Loan is
secured by a valid and binding first perfected security interest in the
Collateral subject to no other liens, claims and/or encumbrances.  The UCC-1
Financing Statement attached hereto as Exhibit F has been properly filed in the
filing office described in Exhibit F, which, to Assignor’s knowledge, is the
only filing office necessary to perfect such security interest in the
Collateral.  The Assignor has not assigned, hypothecated, transferred, pledged,
sold or granted a security interest in the Collateral to any party except to
Assignee. 
 
                        (e)        Effective upon the Closing and the
consummation of the sale and assignment transactions contemplated herein, the
Assignor shall have no continuing ownership interest of any kind or nature
whatsoever in the Purchased Rights, or any monies payable on account of or
interest and principal due and payable in connection with the Collateral, or any
claims or rights arising under or in connection with the Collateral, including
without limitation, the Actions, or any restructuring or modification of the
Purchased Rights.
 
                        (f)         The aggregate amount of KWM’s and/or the
Guarantors’ indebtedness with respect to the Loan as of December 9, 2005,
(excluding any legal fees or other costs of collection incurred by Assignor) is
Seven Hundred Seventy One Thousand Two Hundred Thirty and 07/100 Dollars
($771,230.07), which total is comprised of the respective amounts owing in
respect of the Loan Documents as determined as of December 9, 2005, which are
set forth on Exhibit A attached hereto.
 
                        (g)        Neither KWM nor any other party has any right
to a disbursement of additional loan proceeds or future advances with respect to
the Loan.
 
                        (h)        There are no escrow deposits or accounts
relating to the Loan which are in the possession or under the control of
Assignor.
 
-4-
 

--------------------------------------------------------------------------------


                        (i)         Assignor has not: (1) modified the Note or
other Loan Documents in any respect, (2) satisfied, canceled or subordinated any
of the same in whole or in part, or (3) released all or any of the Collateral
from the lien created under the Security Agreement, or (4) executed any
instrument of release, cancellation or satisfaction of the same in whole or in
part.
 
                        (j)         The copies of the Loan Documents furnished
to the Assignee by Assignor on or before the date hereof are true and correct
copies of such documents and have not, in writing, been superseded, amended,
modified, canceled or otherwise changed in any material respect.
 
                        (k)        Excepting the Actions, Assignor is not a
party to any other litigation with respect to the Purchased Rights, the Loan or
the Loan Documents and is not aware of any litigation or threatened litigation
with respect to the Purchased Rights.  A docket sheet from Courts for the
respective counties where the Actions have been filed is attached hereto as
Exhibit G.
 
                        (l)         The Assignor has not nor has the Assignor
caused any other party to, license, distribute and/or grant any right whatsoever
in any Collateral. 
 
            5.         Representations - Assignee.      The Assignee hereby
represents and warrants to the Assignor as follows:
 
                        (a)        The Assignee has all requisite power and
authority to execute and deliver, and to perform all of its obligations under,
this Agreement and all instruments and other documents executed and delivered by
the Assignee in connection herewith.  The transactions contemplated by this
Agreement have been approved by the Board of Directors of the Assignee and by
all appropriate internal committees of the Assignee as reflected in the minute
books of the Assignee, and the officer of the Assignee whose name appears below
has been duly authorized by the Assignee to act on its behalf in the execution
of this Agreement and in the execution of all of the documents, agreements and
instruments executed in connection herewith.  Assignee shall provide Assignor at
the Closing with a Secretary's Certificate evidencing such approval.
 
                        (b)        The execution, delivery and performance of
this Agreement and the transactions contemplated hereby do not and on the
Closing Date will not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which the Assignee is
subject, or any judgment, order, writ, injunction, license or permit applicable
to the Assignee.
 
                        (c)        The Assignee is acquiring the Loan Documents
without any view either to participate in, or to sell the Loan Documents in
connection with any public distribution thereof, and the Assignee has no
intention of making any distribution of the Loan Documents in a manner which
would violate applicable securities laws; provided, however, that nothing in
this Agreement shall restrict or limit in any way the Assignee's
 
-5-
 

--------------------------------------------------------------------------------


ability and right to dispose of all or part of the Loan Documents in accordance
with such laws if at some future time the Assignee deems it advisable to do so.
 
                        (d)        This Agreement constitutes a legal, valid and
binding obligation of the Assignee enforceable against it in accordance with its
terms.
 
            6.         Delivery of Documents; Other Actions.  Effective upon the
Closing, each of the Assignor and the Assignee hereby covenants and agrees to
execute and deliver all such documents and to take such further actions as the
other may reasonably deem necessary, from time to time, to carry out the intent
and purpose of this Agreement and to consummate the transactions contemplated
hereby.  In furtherance of the foregoing, upon consummation of this Agreement
and the transactions contemplated hereby, the Assignor shall not take any action
with respect to the Actions except as may be authorized by Assignee.  In
addition, at Assignor’s option, Assignor may act to avoid a default in the
Actions.  Except as otherwise provided herein, the Assignor accepts, agrees and
acknowledges that it shall take such actions and execute and deliver such
documents, instruments or agreements as may be requested by Assignee in
connection with the Actions to (a) preserve the Assignor’s rights thereunder
and/or (b) transfer the Assignor’s rights thereunder to the Assignee.  The
Assignor shall provide a copy of any pleading, notice and/or any and all
information it receives in connection with the Actions promptly to Assignee in
accordance with Section 17 hereof.
 
            7.         Mutual Representations and Warranties.  The Assignor and
Assignee represent to the other that they have had no dealings, negotiations, or
consultations with any broker, representative, employee, agent or other
intermediary in connection with this Agreement or the sale of the Purchased
Rights.  Assignor and Assignee agree that each will indemnify, defend and hold
the other free and harmless from the claims of any broker(s), representative(s),
employee(s), agent(s) or other intermediary(ies) claiming to have represented
Assignor or Assignee, respectively, or otherwise to be entitled to compensation
in connection with this Agreement or in connection with the sale of the
Purchased Rights.
 
            8.         Survival of Representations and Warranties.  The
representations and warranties of the Assignor and Assignee contained herein
shall survive the Closing and the consummation of the transactions contemplated
hereby.
 
            9.         Severabililty      If any term, covenant, condition or
provision hereof is unlawful, invalid or unenforceable for any reason
whatsoever, and such illegality, invalidity or unenforceability does not affect
the remaining parts of this Agreement, then all such remaining parts hereof
shall be valid and enforceable and have full force and effect as if the invalid
or unenforceable part had not been included.
 
            10.       Rights Cumulative; Waivers       The rights of each of the
parties under this Agreement are cumulative and may be exercised as often as any
party considers appropriate under the terms and conditions specifically set
forth.  The rights of each of the parties hereunder shall not be capable of
being waived or varied otherwise than by an
 
-6-
 

--------------------------------------------------------------------------------


express waiver or variation in writing.  Any failure to exercise or any delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right.  Any defective or partial exercise of any of such
rights shall not preclude any other or further exercise of that or any other
such right.  No act or course of conduct or negotiation on the part of any party
shall in any way preclude such party from exercising any such right or
constitute a suspension or any variation of any such right.
 
            11.       Headings.         The headings of the paragraphs contained
in this Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or any provision hereof.
 
            12.       No Third-Party Beneficiaries.      Each of the provisions
of this Agreement is for the sole and exclusive benefit of the parties hereto,
and none of the provisions of this Agreement shall be deemed to be for the
benefit of any other person or entity.
 
            13.       Governing Law.            This Agreement shall be governed
by and construed in accordance with the laws of the State of Connecticut without
reference to conflicts of law.  The parties hereto specifically consent to the
jurisdiction of the State of Connecticut with respect to all matters and
disputes arising under this Agreement and/or the transactions contemplated
hereby and agreed to be bound by the judgments, decisions and decrees of any
state or federal court sitting in the State of Connecticut.
 
            14.       Entire Agreement.    This Agreement, together with the
other documents delivered in connection herewith, sets forth the entire
agreement and understanding of the parties hereto and supersedes all prior
agreements and understandings between the parties hereto with respect to the
transactions contemplated hereby.  This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
            15.       Counterparts.   This Agreement may be signed in
counterparts, each of which shall be an original and both of which taken
together shall constitute one agreement.
 
            16.       Changes to Agreement. This Agreement may not be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.
 
            17.       Notices.  Any notice, demand, request or other
communication made, given, required or permitted pursuant to this Agreement
shall be (a) in writing, (b) delivered personally, transmitted by facsimile,
delivered by a commercial overnight courier service or mailed by certified or
registered United States first class mail, return receipt requested, postage
prepaid, and (c) addressed to the party for whom intended, as follows:
 
-7-
 

--------------------------------------------------------------------------------


            (a)        If to Assignee addressed to:
 
                                    David Murphy, Executive Vice President
                                    Host America Corporation
                                    2 Broadway
                                    Hamden, CT 06518
 
                                    Copy to:
 
                                    Steven A. Berman, Esq.
                                    Rogin, Nassau, Caplan, Lassman & Hirtle, LLC
                                    CityPlace I, 22nd Floor
                                    185 Asylum Street
                                    Hartford, CT 06103
 
            (b)        If to Assignor addressed to:
 
                                    Mr. Burton M. Sack
                                    59 The Heights
                                    Mashpee, Massachusetts  02649
                                    Mr. Burton M. Sack
                                    415 L’Ambiance Drive
                                    Longboat Key, FL 34228
 
                                    Copy to:
 
                                    David Silberstein, Esq.
                                    Kirk Pinkerton, P.A.
                                    720 South Orange Avenue
                                    Sarasota, FL 34236
 
            18.       Confidentiality.  Each of the Assignor and the Assignee
agrees with the other that it shall hold in confidence and shall not disclose to
any third party the specific terms and conditions of this Agreement or the
transactions contemplated hereby, except for disclosures required hereunder or
by applicable law, court order or by governmental or regulatory authorities, and
except for disclosures to the Assignor, the Assignee and their respective
representatives and consultants for use solely as necessary in connection with
this Agreement and the transactions contemplated hereby; provided that such
representatives and consultants are advised of the confidentiality requirements
contained herein and shall agree to be bound thereby; and further provided that
the parties hereto shall be responsible for any breach of these confidentiality
requirements by their respective representatives and consultants.  Should
Assignee default under the terms of the Promissory Note, Assignor shall send
written notice to Assignee, who will have twenty (20) days to cure the default. 
If the default is not cured by Assignee within that
 
-8-
 

--------------------------------------------------------------------------------


time, Assignor will no longer be required to hold this Agreement and related
transactions in confidence.
 
            19.       Costs and Expenses.  At the Closing, the Assignee shall
pay all filing and recording fees required to be paid by either the Assignor or
the Assignee in connection with the transactions contemplated by this
Agreement.  Each of the Assignor and the Assignee shall be solely responsible
for all costs or expenses (including legal expenses) incurred by it with respect
to the sale of the Purchased Rights.  Except as otherwise described herein, the
Assignee (and not the Assignor) shall be solely liable for and shall pay when
due all costs and expenses relating to or in connection with the Purchased
Rights which are incurred after the Closing Date; provided, however, Assignee
shall not be responsible for any such costs and expenses incurred prior to and
through the Closing Date.
 
            20.       Further Assurances.  The parties agree to execute such
other and further instruments and documents as shall be necessary to implement
and carry out the terms of the within and foregoing Sale and Assignment
Agreement at no further cost or expense to any other party.
 
[signature pages follow]





 
-9-
 

--------------------------------------------------------------------------------


[SIGNATURE PAGE TO SALE AND ASSIGNMENT AGREEMENT]
 
            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.
 
                                                                        HOST
AMERICA CORPORATION
 
 
                                                                       
By:/s/ DAVID MURPHY        
                                                                        Name:
                                                                        Title:
 
 
                                                                       
/s/ BURTON M. SACK         
                                                                        BURTON
M. SACK
 
STATE OF CONNECTICUT)
                                               ) ss:  Hamden
COUNTY OF NEW HAVEN)
 
            On this the 9th day of December, 2005, personally appeared
________________, who acknowledged himself to be the ________________________of
Host America Corporation, signer and sealer of the foregoing instrument and
acknowledged the same to be his free act and deed as such officer and the free
act and deed of said corporation, before me.
 
                                                                       
______________________________
                                                                        Name:
                                                                        Notary
Public
                                                                        My
Commission Expires:
 
STATE OF ______________)
                                               )-ss.
COUNTY OF ____________)
 
            On this the 9th day of December, 2005, personally appeared Burton M.
Sack, the signer and sealer of the foregoing instrument and acknowledged the
same to be his free act and deed, before me.
 
                                                                       
______________________________
                                                                        Name:
                                                                        Notary
Public
                                                                        My
Commission Expires:
 
 
-10-
 

--------------------------------------------------------------------------------


APPENDIX OF DEFINITIONS
 
            Actions:  the meaning set forth in paragraph 3 of page 1.
 
            Agreement:  the meaning set forth in paragraph 1 of page 1.
 
           Assignee:  the meaning set forth in paragraph 1 of page 1.
 
           Assignor:  the meaning set forth in paragraph 1 of page 1.
 
           Bill of Sale:  the meaning set forth in the last paragraph of Section
1.
 
           Closing:  the closing of the transactions contemplated by this
Agreement
 
           Closing Date:  the meaning set forth in Section 2.
 
           Collateral:  the meaning set forth in Section 1(b).
 
           Guarantors:  shall mean each of Charlie Stevenson and Scott
Feldhacker, the
            guarantors of the Loan.
 
           KWM:   the meaning set forth in paragraph 2 of page 1.
 
           Loan:   the meaning set forth in paragraph 2 of page 1.
 
           Loan Agreement:  the meaning set forth in paragraph 2 of page 1.
 
           Loan Documents:  the meaning set forth in paragraph 2 of page 1.
 
           Note:  the meaning set forth in paragraph 2 of page 1.
 
           Promissory Note: the meaning set forth in Section 3(b).
 
           Purchase Price:  the meaning set forth in Section 3.
 
           Purchased Rights:  the meaning set forth in Section 1.
 
           Security Agreement:  the meaning set forth in paragraph 2 of page 1.
           UCC-3:  the meaning set forth in the last paragraph of Section 1.